AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                     Page I of I / ()



                                      UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                                 JUDGMENT IN A CRIMINAL CASE
                                        V.                                                      (For Offenses Committed On or After November 1, 198 7)



                          Raul Martinez-Prado                                                   Case Number: . 3 · 9-m· -22806        ....,.,._._~------
                                                                                                Hector Jesus
                                                                                                Defendant's Attorney


REGISTRATION NO. 86468298
                                                                                                                                     JUL 1 5 2019
THE DEFENDANT:                                                                                                     PL~<L!SDISTFi~C-·1 COURT
                                                                                                               SOWTHIJiFq·J OiSTFllCi l.'.:W C.41.JrORNIA
 IZI pleaded guilty to count(s) _..:l~o~f'.:. . :C::::o~m~p!:'. :l'. '.:'.a~in'. .'.:. t_ _ _ _ _ _ _ _ _ _~f;l~Y~~--===:::!Nr::::,.,·~·-=--~"-~~·-~,;;;D~f;:P~U,:,,:f~Y
 D was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                      Nature of Offense                                                                               Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                                     1

 D The defendant has been found not guilty on count(s)
                                   -------------------
 •     Count(s)
                    ------------------
                                       dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                                                                                                                                              ,l
                                                                                                                                                                               1
                                )~ TIME SERVED                                           • _________ days                                                                     _J




 IZI Assessment: $10 WAIVED /ZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments·
imposed by this judgment are fully paid, If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                            Monday, July 15, 2019 ·
                                                                                            Date of Imposition of Sentence ·



                                                                                            H&J~LOCK
                                                                                            UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                             3: l 9-mj-22806
